Title: To James Madison from Benjamin W. Crowninshield, 14 August 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Salem Augt 14. 1815.
                    
                    I have this day rece’d the enclosed letter from Come. Chauncey, declining the offer of a seat at the Navy Board, this I regret, as a better man could not be procured from among the officers of the navy, who shall now have the offer? shall it be Sinclair, or Angus? your opinion was, if my memory serves right, for reasons you then gave, that Come Sinclair was to be preffered, especially as he had an intimate knowledge of the Lakes. Please to direct me.
                    Captain shaw of the Frigate US, is now ready for sea, & will sail in a few days, with one or two Store ships for the squadron in the Medn., which with the force now there, appears to me to be amply sufficient for any object we can obtain.
                    The reports of captures of the Algerine Frigate & Brig, is not confirmed by any official despatches, yet I cannot but think it may be true, for it would not be difficult to capture their whole naval force, if ours could once fall in with them.
                    Poor Mr Bayard had just time to bless his family, & is dead! I congratulate you on the acceptance of Mr Crawford, & have no doubt of his ability.
                    It has been said Mr. Gallatin & Clay are trying, to make a commercial Treaty; since Bonaparte has again abdicated his throne, will G Brittain be likely to yield much?
                    I did expect Mr Dallas here, where I thot he might do some good to public credit, but he writes me he cannot come. US Stocks are 82. & Treasy nts. 12, both getting better in price.
                    If you should wish to give other Instructions to the Coms. to treat with the Dey, they might be sent by the John Adams, from Baltimore. I am, Sincerely & respectfully, yr. Ot St
                    
                        B W Crowninshield
                    
                